In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00022-CR



      JORGE TOMAS PINA-SALAZAR, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 21F0386-102




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        After Jorge Tomas Pina-Salazar was found guilty in a single jury trial on five charges of

various forms of improper sexual activity toward a child, the trial court orally sentenced him,

setting his sentences out in what we have identified as three layers. The first layer, containing

just his sentence on the first conviction, a fifty-year sentence, would run consecutively with the

sentences in the other two layers. The second layer, containing the next three sentences, each for

twenty years—the third of which was in the current case—would be served concurrently with

each other, but that layer’s sentences would run consecutively with the sentences in the other two

layers. The third layer, containing just the final sentence, another twenty-year sentence, would

run consecutively to the sentences in the other layers.

        Pina-Salazar appeals, claiming only that the written judgment in this case1 does not

correctly reflect the sentence orally pronounced by the trial court. We disagree.

        Our opinion in cause number 06-22-00019-CR addresses Pina-Salazar’s appellate

complaint and explains why we overruled it. The reasoning in that opinion also addresses Pina-

Salazar’s complaint about the judgment in this case.

        As regards the trial court’s judgment in this case, we find that it correctly reflects the trial

court’s oral pronouncement of sentence in this case made at trial. The judgment in this case

states that its twenty-year sentence shall run concurrently with the other two sentences in the

cases of layer two, but consecutively to the sentences in 06-22-00019-CR (i.e., layer one) and


1
 We address Pina-Salazar’s appeals of the other four cases in our opinions in our cause numbers 06-22-00019-CR,
06-22-00021-CR, 06-22-00022-CR, and 06-22-00023-CR. Each of those convictions were for separate acts of
improper sexual behavior toward various children.
                                                      2
06-22-00023-CR (i.e., layer three). That is what the trial court pronounced in Pina-Salazar’s

presence at trial.

        Although, as we have stated, the judgment’s field that begins “Punishment and Place of

Confinement” accurately describes the trial court’s oral pronouncement of sentence herein and

fully sets out the concurrent or consecutive nature of the sentence in this case, the subsequent

field that begins “THIS SENTENCE SHALL RUN” is unnecessary as to the judgment herein

and introduces at least the possibility of confusion. Therefore, we strike from the written

judgment in this case the line that begins “THIS SENTENCE SHALL RUN,” to remove the

possibility that such subsequent field might subvert or confuse the accuracy or completeness of

the previous field.

        As for the judgments in the other four cases, we address those in their respective

opinions.    We modify the judgment herein by striking the entire line that begins “THIS

SENTENCE SHALL RUN,” as addressed above, and affirm the judgment, as so modified.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       August 30, 2022
Date Decided:         October 12, 2022

Do Not Publish




                                               3